Exhibit 10.3

Execution Copy
AMENDMENT No. 6 TO LETTER OF AGREEMENT DCT-026/2003
This Amendment No. 6 to Letter of Agreement DCT-026/2003, dated as of July 18,
2008 (“Amendment 6”) relates to Letter Agreement DCT-026/2003 between Embraer —
Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and JetBlue Airways
Corporation (“Buyer”) dated June 9, 2003 as amended from time to time
(collectively referred to herein as “Letter Agreement”). This Amendment 6 is
between Embraer and Buyer, collectively referred to herein as the “Parties”.
This Amendment 6 sets forth the further agreement between Embraer and Buyer
relative to changes to Articles 4 and 7 of the Letter Agreement. All capitalized
terms used in this Amendment 6 and not defined herein shall have the meaning
given in the Purchase Agreement, and in case of any conflict between this
Amendment 6 and the Letter Agreement, the terms of this Amendment 6 shall
control.
Now, therefore, for good and valuable consideration, which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:
1. Changes to Article 4 of Letter Agreement
1.1 In the third line of the first paragraph of Article 4.a. of the Letter
Agreement the words [***] shall be deleted and replaced by [***].
1.2 Article 4.d of the Letter Agreement shall be deleted and replaced as
follows:
“d. [***]
2. Changes to Article 7 of Letter Agreement
A new item 7.1 shall be added at the end of Article 7 to the Letter Agreement as
follows:
“7.1 [***]
All other terms and conditions of the Letter Agreement, which are not
specifically amended by this Amendment 6, shall remain in full force and effect
without any change.
[Signature page follows]
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to the request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Amendment 6 to the Letter Agreement to be
effective as of the date first written above.

                     
 
                    Embraer — Empresa Brasileira de Aeronáutica S.A.      
JetBlue Airways Corporation
 
                   
By:
  /s/ Artur Coutinho       By:   /s/ Mark D. Powers    
 
                   
Name:
  Artur Coutinho       Name:   Mark D. Powers    
Title:
  Executive Vice President of Industrial Operations       Title:   Senior Vice
President and Treasurer    
 
                   
By:
  /s/ José Luís D. Molina                
 
                   
Name:
  José Luís D. Molina                
Title:
  Vice President Contracts Airline Market                
 
                   
Date:
  July 18, 2008       Date:   July 18, 2008    
Place:
  São José Dos Campos, Brasil       Place:   Forest Hills, NY USA    
 
                   
Witness:
  /s/ Rinaldo Piubeli Prado       Witness:   /s/ Laura King    
 
                   
Name:
  Rinaldo Piubeli Prado       Name:   Laura King    

 